As filed with the Securities and Exchange Registration No. Commission on October 20 , 2009 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositors Principal Office) John S. (Scott) Kreighbaum, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on [ ], 2009, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment Title of Securities Being Registered: Modified Single Premium Deferred Variable Annuity Contract The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Part A PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. ING Select Opportunities Modified Single Premium Deferred Variable Annuity Contract Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge, including the Statement of Additional Information (SAI) dated ***, 2009. The SAI is incorporated by reference into the prospectus, and its table of contents appears on page 51. How to reach us Customer Service Center The SEC maintains a web site ( www.sec.gov ) that contains the Call: (888) 854-5950 SAI, material incorporated by reference, and other information Write: P.O. Box 10450, Des Moines, Iowa about us, which we file electronically. The reference number 50306-0450 assigned to this Contract is 333-XXXXX. Visit: www.ingannuities.com The variable sub-accounts currently available under your Contract ING BlackRock Inflation Protected Bond Portfolio ING Russell Large Cap Value Index Portfolio ING Dow Jones Euro STOXX 50 Index Portfolio ING Russell Mid Cap Index Portfolio ING International Index Portfolio ING Russell Small Cap Index Portfolio ING Money Market Portfolio ING Stock Index Portfolio ING Russell Large Cap Growth Index Portfolio ING U.S. Bond Index Portfolio [TO BE UPDATED BY PRE-EFFECTIVE AMENDMENT.] The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the Contract within 10 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Premium paid and not previously surrendered, as of the date the returned Contract is received by us. See page 40. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the Contract. We pay compensation to broker/dealers whose registered representatives sell the Contract. See page 40. ***, 2009 1 Contents Contents 2 Regular Withdrawals 29 Glossary 3 Systematic Withdrawals 29 Synopsis  The Contract 5 Surrender Charges on Systematic Withdrawals 30 Synopsis  Fees and Expenses 7 Withdrawals from Individual Retirement Annuities 30 Condensed Financial Information 9 Variable Sub-account Transfers (Excessive Trading Accumulation Value 9 Policy) 31 Financial Statements 9 Limits on Frequent or Disruptive Transfers 31 ING Life Insurance and Annuity Company 9 Excessive Trading Policy 31 Organization and Operation 9 Limits Imposed by the Underlying Investment Portfolios _ 33 Regulatory Matters 10 Agreements to Share Information with Fund Companies _ 33 Product Regulation 10 Dollar Cost Averaging 33 Variable Annuity Account B and its Variable Sub- Elective Automatic Rebalancing 34 accounts 11 Death Benefit 34 Organization and Operation 11 Spousal Beneficiary Contract Continuation 35 Variable Sub-accounts 11 Payment of the Proceeds to a Spousal or Non-spousal Fees Deducted by the Underlying Investment Portfolios 12 Beneficiary 35 Variable Sub-account Classifications for MGWB and Death Benefit Once Annuity Payments Have Begun 36 Required Automatic Rebalancing 13 Annuity Plans and Annuity Payments 36 Changes to a Variable Sub-account and/or Variable Annuity Annuity Commencement Date 36 Account B 14 The Annuity Plans 36 Fees and Expenses 14 Annuity Payments 37 15 Premium Surrender Tax Charge 16 Other Death Important of the Annuitant Information 39 38 Annual Administrative Charge 16 Reports to Contract Owners 39 Excess Transfer Charge 16 Suspension of Payments 39 Redemption Fees 16 Misstatement Made by Owner in Connection with Purchase Mortality & Expense Risk Charge 17 of this Contract 39 MGWB Charge 17 Insurable Interest 39 Consolidated Charge Deduction Option 17 Assignment 40 Underlying Investment Portfolio Expenses 17 Contract Changes 40 Types of Revenue Received from Affiliated Funds 18 Right to Examine and Return this Contract 40 The Annuity Contract 18 Non-Waiver 40 Owner 19 Special Arrangements 40 Joint Owner 19 Selling the Contract 40 Annuitant and Contingent Annuitant 19 Voting Rights 42 Beneficiary 19 State Regulation 42 Change of Owner or Beneficiary 20 Legal Proceedings 43 Contract Purchase Requirements 21 United States Federal Income Tax Considerations 43 Availability of the Contract 21 Introduction 43 Crediting of Premium Payments 21 Types of Contracts: Non-Qualified and Qualified 43 Administrative Procedures 22 Taxation of Non-Qualified Contracts 43 State Variations 22 Premiums 43 Other Contracts 22 Taxation of Gains Prior to Distribution 43 Taxation of Distributions 45 Minimum Guaranteed Withdrawal Benefit 23 Taxation of Qualified Contracts 47 Highlights 23 General 47 MGWB Base 23 Tax Deferral 47 Withdrawals and Excess Withdrawals 23 Premiums 48 Ratchets 24 Distributions  General 48 Lifetime Withdrawal Phase 25 Withholding 50 Maximum Annual Withdrawal 25 Assignment and Other Transfers 50 Required Minimum Distributions 26 Possible Changes in Taxation 50 Lifetime Automatic Periodic Benefit Status 27 Taxation ofCompany 50 Death of Owner or Annuitant and Spousal Continuation of Statementof Additional Information 51 the MGWB 28 Surrender and Withdrawals 28 Cash Surrender Value 28 Withdrawals 29 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found. Accumulation Value  The sum of the Accumulation Values person, upon the death of the Annuitant) (1) prior to the in each of the variable sub-accounts. Each variable sub- Annuity Commencement Date (see page 36) and before account is valued at the close of each Business Day for the Contract Enters Lifetime Automatic Periodic Benefit the preceding Valuation Period. See page 9. Status (see page 27), or (2) while the Table 2 Annuity Additional Premium  Any payment, other than the Initial Plan for a non-qualified Contract is in effect (see page 37) Premium, made by you and accepted by us for this and before the Contract enters Lifetime Automatic Contract. See page 21. Periodic Benefit Status (see page 27). Annuitant  The individual designated by you and upon Endorsements  Attachments to this Contract that add to, whose life Annuity Payments and Minimum Guranteed amend, change, modify or supersede the Contracts terms Withdrawal Benefits are based. See page 19. or provisions. Annuity Commencement Date  The date on which Annuity Excess Transfer  Any transfer after 12 transfers have Payments commence. See page 36. occurred within any Contract Year. Annuity Payments  Periodic payments made by us to you Excess Transfer Charge  The charge we may access on or, subject to our consent in the event the payee is not a each Excess Transfer. See page 16. natural person, to a payee designated by you. See page Excess Withdrawal  Any Withdrawal taken before the 36. Annuitant reaches the Lifetime Withdrawal Eligibility Annuity Plan  An option elected by you, or the contractually Age, other than a request for the payment of Investment designated default option if none is elected, that Advisory Fees, or any Withdrawal in a Contract Year determines the frequency, duration and amount of the exceeding the then current Maximum Annual Withdrawal Annuity Payments. See page 36. (MAW) (see page 25) on or after the Lifetime Withdrawal Beneficiary  The individual or entity you select to receive Phase has begun (see page 25). See page 23. the Death Benefit. See page 19. Extended Medical Care  Confinement in a Hospital or Business Day Any day that the New York Stock Exchange Nursing Home prescribed by a Qualifying Medical (NYSE) is open for trading, exclusive of federal holidays, Professional. See page 15. or any day the Securities and Exchange Commission General Account  An account which contains all of our (SEC) requires that mutual funds, unit investment trusts assets other than those held in Variable Annuity Account or other investment portfolios be valued. B. Cash Surrender Value  The amount you receive upon Hospital or Nursing Home  AHospital or a skilled care or Surrender of this Contract, which equals the intermediate care nursing, operating as such according to Accumulation Value minus any applicable Surrender applicable law and at which medical treatment is available Charges. See page 28. on a daily basis. A Hospital or Nursing Home does not Code  The Internal Revenue Code of 1986, as amended. include a rest home or other facility whose primary Company, we, us or our  ING Life Insurance and Annuity purpose is to provide accommodations, board or personal Company (ING Life), a stock company domiciled in care services to individuals who do not need medical or Connecticut. See page 9. nursing care. See page 15. Contingent Annuitant  The individual who is not an Initial Premium  The payment made by you to us to put this Annuitant and will become the Annuitant if the named Contract into effect. See page 21. Annuitant dies prior to the Annuity Commencement Date Initial Standard Death Benefit Base  The Initial Premium. and the Death Benefit is not otherwise payable. See page See page 34. 19. Insurable Interest  A lawful and substantial economic Contract  This Modified Single Premium Deferred Variable interest in the continued life of a person. An Insurable Annuity Contract, together with any attached application, Interest does not exist if the Owners sole economic amendments or Endorsements. interest in the Annuitant arises as a result of the Contract Anniversary  The same day and month each year Annuitants death. See page 39. as the Contract Date. If the Contract Date is February Investment Advisory Fees  Fees or charges paid to a 29 th , in non-leap years, the Contract Anniversary shall be registered investment advisor for advice provided on the March 1 st . selection and ongoing allocation of Accumulation Value Contract Date  The date on which this Contract becomes among the funds underlying this Contract. effective. Irrevocable Beneficiary  A Beneficiary whose rights and Contract Year  The period beginning on a Contract interests under this Contract cannot be changed without Anniversary (or, in the first Contract Year only, beginning his, her or its consent. See page 19. on the Contract Date) and ending on the day preceding the Joint Owner  An individual who, along with another next Contract Anniversary. individual Owner, is entitled to exercise the rights Death Benefit  The amount payable to the Beneficiary upon incident to ownership. Both Joint Owners must agree to death of any Owner (or, if the Owner is not a natural any change or the exercise of any rights under the 3 Contract. The Joint Owner may not be an entity and may Owner  The individual (or entity) that is entitled to exercise not be named if the Owner is an entity. See page 19. the rights incident to ownership. The terms you or Lifetime Automatic Periodic Benefit Status  A period in your, when used in this prospectus, refer to the Owner. time during which we will pay you MGWB Periodic See page 19. Payments. See page 27. Premium  Collectively, the Initial Premium and any Lifetime Withdrawal Eligibility Age  The minimum age of Additional Premium. See page 21. the Annuitant on or after which you may begin the Proof of Death  The documentation we deem necessary to Lifetime Withdrawal Phase. See page 25. establish death, including, but not limited to: (1) a Lifetime Withdrawal Phase  The period under the certified copy of a death certificate; (2) a certified copy of Minimum Guaranteed Withdrawal Benefit during which a statement of death from the attending physician; (3) a the Maximum Annual Withdrawal is calculated and finding of a court of competent jurisdication as to the available for Withdrawal (see pages 23 and 25). The cause of death; or (4) any other proof we deem in our Lifetime Withdrawal Phase begins on the date of the first discretion to be satisfactory to us. See page 35. Withdrawal, other than a Withdrawal requested for the Qualifying Medical Professional  A legally licensed payment of Investment Advisory Fees, on or after the date practioner of the healing arts who: (1) is acting within the the Annuitant reaches the Lifetime Withdrawal Eligibility scope of his or her license; (2) is not a resident of your Age. See page 25. household or that of the Annuitant; and (3) is not related Maximum Annual Withdrawal or MAW  The maximum to you or the Annuitant by blood or marriage. See page amount available for Withdrawal from the Contract under 15. the Minimum Guaranteed Withdrawal Benefit in any Ratchet  The increase to the MGWB Base by an amount Contract Year without reducing the MGWB Base in equal to the difference between the MGWB Base and the future Contract Years. See pages 25. Accumulation Value on the applicable Ratchet Date if the MGWB Base  The factor that is used only for the sole Accumuation Value is greater than the amount of the purpose of calculating the MAW and the charge for the MGWB Base immediately prior to such Ratchet Date. Minimum Guaranteed Withdrawal Benefit. The MGWB See page 24. Base has no cash value. See page 23. Ratchet Date  The applicable date on which the Ratchet is to MGWB Charge Rate  The percentage of the MGWB Base occur. See page 24. as of the last Business Day immediately prior to the date Right to Examine and Return this Contract  The period of the MGWB charge is deducted. See page 17. time during which you have the right to return the MGWB Periodic Payments  The payments that occur after Contract for any reason, or no reason at all, and receive the Contract enters the Lifetime Automatic Periodic the Premium paid and not previously surrendered. See Benefit Status. See page 27. page 40. Minimum Guaranteed Withdrawal Benefit or MGWB  Specially Designated Variable Sub-account  A variable The benefit available after the Annuitant reaches the sub-account that is used as a holding account or for Lifetime Withdrawal Eligibility Age that guarantees you administrative purposes. The Specially Designated will have a pre-determined amount, the MAW, available Variable Sub-account is designated by us  currently, for Withdrawals from the Contract each Contract Year, ING Money Market. even if the Accumulation Value is reduced to zero. See Standard Death Benefit Base  The sum of all Premiums page 23. reduced pro rata by any Withdrawals. See page 34. Minimum Guaranteed Withdrawal Beefit Charge or Surrender  A transaction in which the entire Cash Surrender MGWB Charge  The charge for the MGWB. See page Value is taken from the Contract. See page 28. 17. Surrender Charge  A charge applied to certain Withdrawals Net Return Factor  The value that reflects: (1) the and to a Surrender that will reduce the amount paid to investment experience of a mutual fund or investment you. See page 15. portfolio in which a variable sub-account invests; and (2) Surrender Charge Free Withdrawal  The amount that may the charges assessed against that variable sub-account be withdrawn each Contract Year without any applicable during a Valuation Period. See page 9. Surrender Charges. See page 15. Notice to Us  Notice made in a form that: (1) is approved by Terminal Condition  An illness or injury that results in a life or is acceptable to, us; (2) has the information and any expectancy of 12 months or less, as measured from the documentation we determine in our discretion to be date of diagnosis by a Qualifying Medical Professional. necessary to take the action requested or exercise the right See page 16. specified; and (3) is received by us at our Customer Valuation Period  The time from the close of regular trading Service Center at the address specified on page 1. Under on the NYSE on one Business Day to the close of regular certain circumstances, we may permit you to provide trading on the next succeeding Business Day. Notice to Us by telephone or electronically. Withdrawal  A transaction in which only a portion of the Notice to You  Written notification mailed to your last Cash Surrender Value is taken from the Contract. known address. A different means of notification may Annuity Payments under the Table 2 Annuity Plan for also be used if you and we mutually agree. When action non-qualified Contracts are treated as Withdrawals. See is required by you, the time frame and manner for pages 29 and 36. response will be specified in the notice. 4 Synopsis  The Contract This synopsis reviews some important things that you should know about this annuity. It is designed only as a guide. We urge you to read the entire prospectus for complete details. You can use an annuity to save money for retirement and to since that Premium was added. The Surrender Charge is a receive retirement income for life. It is not meant to be used to percentage of the withdrawal . See page 15 for more meet short-term financial goals. information. This annuity is a modified single premium deferred variable Systematic withdrawals : You can get monthly, quarterly, or annuity. If you purchase the annuity with after-tax money, the annual payments from your annuity in set amounts without first payment must be at least $10,000. We refer to this paying Surrender Charges. There are restrictions on taking annuity as a non-qualified contract. If you purchase the systematic withdrawals. See page 29 for more information. annuity with pre-tax money, the first payment must be at least $5,000. We refer to this annuity as a qualified contract. Extended medical care and terminal condition waiver of Additional payments, known as Additional Premium, will only surrender charge : If you are in a hospital or nursing facility or be accepted during the first year, subject to our prior approval. diagnosed with a terminal condition, you can take money from Premium cannot total more than $1,000,000, unless you your annuity without paying a Surrender Charge under some receive approval from us. conditions. See page 15 for more information. THE ANNUITY CONTRACT What happens if I die? This annuity has a death benefit that pays money to your How does this annuity work? beneficiary if you die before we start to pay you income from This annuity is a contract between you and us. You pay your contract. The death benefit is equal to the greater of: (a) premium into your contract, and we agree to make payments your annuitys value; and (b) the return of Premiums paid into to you, starting in five years or at a later date in the future. the contract, reduced pro-rata for withdrawals. For more information about the death benefit, see page 34. An annuity consists of the accumulation phase and the income phase. What other benefits are included with the annuity? This annuity includes a minimum guaranteed withdrawal During the accumulation phase , you make investment benefit, or MGWB, which generally provides, subject to decisions that can increase or decrease your annuitys value, certain restrictions and limitations, that we will guarantee a which we refer to as the Accumulation Value, based upon minimum level of annual withdrawals from the contract for your allocation to the various underlying investment options the lifetime of the annuitant, even if these withdrawals deplete we offer. You decide how your money is allocated. your annuitys value to zero. For more information about the MGWB, see page 23. For a list of the investment options currently available to you, see page 11. FEES AND EXPENSES Since this annuity is tax-deferred, you do not pay taxes on the What fees and/or expenses do you deduct from my earnings until the money is paid to you. annuity? You will pay fees while you own the annuity. These fees will We begin to pay money to you during the income phase . We be deducted from the annuity. The amount of the fees use the value of your contract to determine the amount of depends on the value of the investments in your annuity and income you receive, which we refer to as an Annuity Payment. the types of investments you choose. There are three types of Depending on the Annuity Plan you choose, you can receive fees: transactional, recurring and underlying investment payouts for life or for a specific period of time. You select the portfolio fees. For specific information about these fees, see date the payouts start, which we refer to as the Annuity page 7. Commencement Date, and how often you receive them. See page 39 for more information about Annuity Payments and TAXES Annuity Plans available to you. How will payouts and withdrawals from my annuity be What other options do I have for accessing money from taxed? my annuity? This annuity is tax-deferred, which means you do not pay taxes on the annuitys earnings until the money is paid to you. Regular Withdrawals : You can withdraw up to 10% of your When you take payouts or make a withdrawal, you pay Accumulation Value during the year, as measured from the ordinary income tax on the accumulated earnings. You also date the contract became effective (Contract Year) without defer paying taxes on earnings if you move money from one paying a Surrender Charge. The Surrender Charge is based underlying investment option to another. You may pay a on the amount of Premium withdrawn and the period of time federal income tax penalty on earnings you withdraw before 5 age 59½. See page 43 for more information. Your annuity may also be subject to a premium tax, which depends on your state of residency. See page 16 for more information. You can exchange one tax-deferred annuity for another without paying taxes on the accumulated earnings when you make the exchange. Before making such exchange, you should compare the benefits, features, and costs of the two annuities. Does buying an annuity in a retirement plan provide extra tax benefits? No. Buying an annuity within an IRA or other tax-deferred retirement plan doesnt give you any extra tax benefits, because amounts contributed to such plans are already tax- deferred. Choose your annuity based on its other features and benefits as well as its risks and costs, not its tax benefits. OTHER INFORMATION What else do I need to know? We may change your contract from time to time to follow federal or state laws and regulations. If we do, we will provide Notice to You of such changes in writing. Compensation: We pay the broker-dealer for selling the annuity to you. Your broker-dealer also may have certain revenue sharing arrangements or pay its personnel more for selling this contract than for selling other annuity contracts. See page 40 for more information. Right to Examine the Contract: Many states have laws that give you a set number of days to look at an annuity after you buy it. If you decide during that time that you do not want it, you can return the annuity. See page 40 for more information. 6 Synopsis  Fees and Expenses The following tables describe the fees and expenses that you will pay when buying, owning, and Surrendering the Contract. This table describes the transactional fees and expenses that you will pay at the time that you buy the Contract, Surrender the Contract, or transfer Accumulation Value between variable sub-accounts. Premium taxes may also be deducted. Transactional 1. A Surrender Charge will apply to certain Surrenders or Withdrawals of Premium, Surrender Charge 1 6% based on the following schedule: Excess Transfer Charge 2 $25 Surrender Charge Schedule Full Years Since Paid Premium 0 1 2 3 4 5+ Surrender Charge 6% 5% 4% 3% 2% 0% The charge is deducted proportionally from the Accumulation Value in the variable sub-accounts, or you may request the charge be deducted from the Withdrawal of Premium. Each Premium is subject to its own Surrender Charge schedule lasting 5 full years from the payment date 2. Per transfer after 12 during a Contract Year (which we refer to as an Excess Transfer, currently nil. This table describes the recurring fees and expenses that you will pay periodically during the time that you own the Contract, not including variable sub-account fees and expenses. Recurring 3. The annual administrative charge is waived if the Annual Administrative Charge 3 $40 Accumulation Value or Premiums paid is $100,000 or more when it is deducted. This charge is deducted on your Separate Account Annual Expenses Contract Anniversary, the Annuity Commencement Date, or when you Surrender the Contract. Mortality & Expense Maximum Current 4. This charge is deducted on Business Days as a percentage of Risk Charge 4 1.50% 0.75% and from the Accumulation Value in each variable sub- Asset Based account. Administrative Charge None None 5. This charge is deducted quarterly as a percentage of the MGWB Base, and is deducted from the Accumulation Value Total Separate Account in each variable sub-account. The MGWB Base is equal to 1.50% 0.75% Annual Expenses the Initial Premium on the Contract Date, and is increased dollar-for-dollar for any Additional Premiums permitted Minimum Guaranteed during the first Contract Year. The charge can increase Withdrawal Benefit 1.90% 1.00% upon: an increase to the MGWB Base, the Maximum Charge 5 Annual Withdrawal or MAW percentage, and in the event of any Additional Premiums permitted, subject to the maximum charge. For more information, please see pages 17 and 23. This item shows the minimum and maximum total gross operating expenses charged by the variable sub-accounts that you may pay periodically during the time that you own the Contract. More detail concerning each variable sub-accounts fees and expenses is contained in the prospectus for the relevant underlying investment portfolio. Total Annual Variable Sub-account Gross Operating Expenses Expenses that are deducted from underlying Minimum Maximum investment portfolio assets, including management [insert]% [insert]% fees, service and/or distribution (12b-1) fees, and other expenses 6, 7 6. We may receive compensation from the underlying investment portfolios or their affiliates based on an annual percentage of the average net assets held in that investment portfolio by us. The percentage paid may vary from one underlying investment portfolio to another. For certain underlying investment portfolios, some of this compensation may be paid out as 12b-1 fees or service fees that are deducted from investment portfolio assets. These fees are disclosed in the underlying investment portfolio 7 prospectuses. We may also receive compensation from certain underlying investment portfolios or their affiliates for recordkeeping or other services. These additional payments are made by the underlying investment portfolios to us and do not increase, directly or indirectly, the expenses shown above. See page 40. 7. No underlying investment portfolio currently charges a redemption fee. See page 17. This example is intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. Example Assumptions a. You invest $10,000 in the Contract for the time periods indicated below. b. The costs reflected include the maximum transactional and recurring fees and expenses noted above and the maximum charge for the MGWB. Also included are the maximum gross operating expenses noted above of any of the variable sub-accounts. c. The example assumes that your investment has a 5% return each year. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: If you Surrender or annuitize your Contract at the end of the applicable time period 1 year 3 years 5 years 10 years $[insert] $[insert] $[insert] $[insert] If you do not Surrender your Contract 1 year 3 years 5 years 10 years $[insert] $[insert] $[insert] $[insert] 8 Condensed Financial Information Accumulation Value We use accumulation units to calculate the Accumulation Value of a Contract. Each variable sub-account of Variable Annuity Account B has its own accumulation unit value. Their values may increase or decrease from day to day based on the investment performance of the applicable underlying investment portfolio. Shares in the underlying investment portfolios are valued at their net asset value. On the Contract Date, the Accumulation Value in each variable sub-account equals the Initial Premium allocated to that variable sub-account, less a charge for premium tax, if applicable. We calculate the Accumulation Value at the close of each Business Day thereafter as follows: Accumulation Value in the variable sub-account at the close of the preceding Business Day è Multiplied by the variable sub-accounts Net Return Factor for the current Valuation Period (see below) è Plus any Additional Premium accepted to the variable sub-accounts during the current Valuation Period è Minus any premium taxes related to the Additional Premium, if applicable è Plus or Minus any transfers to or from the variable sub-account during the current Valuation Period è Minus any Withdrawals and any applicable Surrender Charges from the variable sub-account during the current Valuation Period è Minus any charges, other than daily charges (e.g., the charge for the MGWB, which is deducted on quarterly Contract Anniversaries), or applicable taxes, including any premium taxes not previously deducted, allocated to that variable sub-account No accumulation unit value history is contained in this prospectus because the Contract has not previously been offered for sale. The Net Return Factor is an index number that reflects certain charges under the Contract and the investment performance of the variable sub-account. The Net Return Factor is calculated for each variable sub-account as follows: The net asset value of the portfolio in which the variable sub-account invests at the close of the current Business Day è Plus the amount of any dividend or capital gains distribution declared for and reinvested in such portfolio during the current Valuation Period è Divided by the net asset value of the portfolio at the close of the preceding Business Day è Minus the daily charges from the variable sub-account (e.g., the mortality & expense risk charge) Calculations for the variable sub-accounts are made on a per unit basis. Financial Statements The financial statements of each of ING Life Insurance and Annuity Company and its Variable Annuity Account B can be found in the SAI. The financial statements of Variable Annuity Account B include information about all contracts offered through it. The financial statements of ING Life Insurance and Annuity Company should only be considered as bearing on the Companys ability to meet its contractual obligations under the Contracts. ING Life Insurance and Annuity Companys financial statements do not bear on the future investment experience of the assets held in Variable Annuity Account B. ING Life Insurance and Annuity Company Organization and Operation ING Life Insurance and Annuity Company (the Company, we, us, our) issues the Contracts described in this prospectus and is responsible for providing each Contracts insurance and annuity benefits. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. We are engaged in the business of issuing life insurance and annuities. 9 Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Regulatory Matters As with many financial services companies, the Company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the Company and its affiliates have been and are providing full cooperation . Insurance and Retirement Plan Products and Other Regulatory Matters. Federal and state regulators and self-regulatory agencies are conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); and disclosure. The Company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and have cooperated and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the Company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the Company is engaged. In light of these and other developments, U.S. affiliates of ING, including the Company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues. Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the Company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in Company reports previously filed with the Securities and Exchange Commission (SEC) pursuant to the Securities Exchange Act of 1934, as amended. Action has been or may be taken by regulators with respect to certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the Company. ING has agreed to indemnify and hold harmless the ING Funds from all damages resulting from wrongful conduct by ING or its employees or from INGs internal investigation, any investigations conducted by any governmental or self-regulatory agencies, litigation or other formal proceedings, including any proceedings by the SEC. Management reported to the ING Funds Board that ING management believes that the total amount of any indemnification obligations will not be material to ING or INGs U.S. based operations, including the Company. Product Regulation Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities. Specifically, U.S. federal income tax law imposes requirements relating to non-qualified annuity product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. (See page 43 for further discussion of some of these requirements.) Failure to administer certain non-qualified contract features (for example, contractual annuity start dates in non-qualified annuities) could affect such beneficiary tax treatment. In addition, state and federal securities and insurance laws impose 10 requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties, unanticipated remediation, or other claims and costs. Variable Annuity Account B and its Variable Sub-accounts Organization and Operation We established Variable Annuity Account B (the separate account) under Connecticut Law in 1976 as a continuation of the separate account established in 1974 under Arkansas law of Aetna Variable Annuity Life Insurance Company. The separate account was established as a segregated asset account to fund variable annuity contracts. The separate account is registered as a unit investment trust under the Investment Company Act of 1940. It also meets the definition of separate account under the federal securities laws. The separate account is divided into subaccounts. Each subaccount invests directly in shares of a corresponding fund. Although we hold title to the assets of the separate account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of ING Life Insurance and Annuity Company. All obligations arising under the Contracts are obligations of ING Life Insurance and Annuity Company. Please note that we currently offer other variable annuity contracts through Variable Annuity Account B having different variable sub-accounts that are not discussed in this prospectus. Under certain circumstances, we may make certain changes to the variable sub-accounts. For more information, see page 22. Variable Sub-accounts More information about the variable sub-accounts available under the Contract is contained in the below table. You bear the entire investment risk for amounts you allocate to any underlying investment portfolio, and you may lose your principal. The investment results of the underlying investment portfolios are likely to differ significantly. There is no assurance that any of the funds will achieve their respective investment objectives. You should carefully consider the investment objectives, risks and charges and expenses of the underlying investment options before investing. More information is available in the prospectus for an underlying investment option. You may obtain a copy of the prospectus for an underlying investment portfolio by contacting our customer service center. Contact information for the customer service center appears on page 1. Please work wth your investment professional to determine if the variable sub-accounts may be suited to your financial needs, investment time horizon and risk tolerance. You should periodically review these factors to determine if you need to change your investment strategy. [TO BE UPDATED BY PRE-EFFECTIVE AMENDMENT.] Variable Sub-accounts Currently Available ING Blackrock Inflation Protected Bond Portfolio Sub-advised by BlackRock Financial Management Inc. Seeks to maximize real return, consistent with preservation of real capital and prudent investment management. ING Dow Jones Euro STOXX 50 Index Portfolio Sub-advised by ING Investment Management Co. The Portfolio seeks investment results (before fees and expenses) that correspond to the total return of the Dow Jones Euro STOXX (DJES) 50® Index ING International Index Portfolio Sub-advised by ING Investment Management Co. The Portfolio seeks investment results (before fees and expenses) that correspond to the total return of a widely accepted international index. 11 ING Money Market Portfolio Sub-advised by ING Investment Management Co. The Portfolio seeks to provide high current return, consistent with preservation of capital and liquidity, through investment in high-quality money market instruments while maintaining a stable share price of $1.00. ING Russell Large Cap Growth Index Portfolio Sub-advised by ING Investment Management Co. The Portfolio seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200® Growth Index (Index). ING Russell Large Cap Value Index Portfolio Sub-advised by ING Investment Management Co. The Portfolio seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200® Value Index. ING Russell Mid Cap Index Portfolio Sub-advised by ING Investment Management Co. The Portfolio seeks investment results (before fees and expenses) that correspond to the total return of the Russell Midcap® Index. ING Russell Small Cap Index Portfolio Sub-advised by ING Investment Management Co. The Portfolio seeks investment results before fees and expenses)that correspond to the total return of the Russell 2000® Index. ING Stock Index Portfolio Sub-advised by ING Investment Management Co. Total Return. ING U.S. Bond Index Portfolio Sub-advised by Lehman Brothers Asset Management LLC The Portfolio seeks investment results before fees and expenses) that correspond to the total return of the Barclays Capital U.S. Aggregate Bond Index. Fees Deducted by the Underlying Investment Portfolios The prospectuses for the underlying investment portfolios show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually. Fees of an underlying investment portfolio are one factor that impacts the value of a share. Please refer to the prospectuses for the underlying investment portfolios for more information and to learn more about additional factors. The Company may receive compensation from each of the underlying investment portfolios or their affiliates based on an annual percentage of the average net assets held in that underlying investment portfolio by the Company. The percentage paid may vary from one fund company to another. For certain underlying investment portfolios, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from underlying investment portfolio assets. Any such fees deducted from underlying investment portfolio assets are disclosed in the prospectuses for the underlying investment portfolio. The Company may also receive additional compensation from certain underlying investment portfolios for administrative, recordkeeping or other services provided by the Company to the underlying investment portfolios or their affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the underlying investment portfolio or their affiliates to the Company and do not increase, directly or indirectly, the underlying investment portfolio fees and expenses. See page 17 for more information. In the case of fund companies affiliated with the Company, where an affiliated investment adviser employs subadvisers to manage the underlying investment portfolios, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the affiliated investment adviser. This apportionment of the investment advisory fee does not increase, directly or indirectly, underlying investment portfolio fees and expenses. See page 17 for more information. 12 Fees are deducted from the value of the underlying investment portfolio shares on a daily basis, which in turn affects the value of each variable sub-account that purchases fund shares. Variable Sub-account Classifications for MGWB and Required Automatic Rebalancing In order to mitigate the insurance risk inherent in our guarantees under the Minimum Guaranteed Withdrawal Benefit, we have classified the variable sub-accounts currently available into three groups. Each group contains underlying investment portfolios bearing a different degree of risk. The Contract will not be issued until your Accumulation Value is allocated in accordance with the allocation percentages of each group. Accumulation Value allocated to the variable sub-accounts available under the Contract must total 100% of the following groups: [TO BE UPDATED BY PRE-EFFECTIVE AMENDMENT.] Group A Group B Group C Conservative Moderate Aggressive No less than 40%* (40-100%) Balance of total Accumulation Value No more than 10% (0-10%) Of total Accumulation Value Of total Accumulation Value * Currently waived to 30% Currently 0-70% with Group A waiver ê Currently available ê ê Currently available ê ê Currently available ê ING BlackRock Inflation Protected Bond ING Russell Large Cap Growth Index ING Dow Jones Euro STOXX 50 Index ING U.S. Bond Index ING Stock Index ING International Index ING Money Market ING Russell Large Cap Value Index ING Russell Mid Cap Index ING Russell Small Cap Index Your Accumulation Value will be subject to the above allocation percentages while the MGWB is in effect. Moreover, your Accumulation Value will be subject to periodic automatic rebalancing to ensure compliance with the above allocation percentages. By purchasing the Contract, you are providing the Company with direction and authorization to periodically rebalance the variable sub-accounts on your behalf. You should not purchase the Contract if you do not wish to have your Accumulation Value allocated in this manner. The dates on which your Accumulation Value will be subject to required automatic rebalancing: Each quarterly Contract Anniversary; Receipt by us of any Additional Premiums, if permitted; Upon any transfer or reallocation among the variable sub-accounts; and Upon a Withdrawal for other than payment of the charge for the MGWB or Investment Advisory Fees. If, on any required automatic rebalancing date the Accumulation Value in each group does not meet the minimum or maximum allocation percentage, as applicable, we will automatically rebalance the Accumulation Value to restore the appropriate allocation percentages, and your Accumulation Value will be allocated as follows, starting with Group C: è Amounts rebalanced from Group C will be reallocated to Group B ¡ Rebalancing will only occur from Group C to Group A if no Accumulation Value is allocated to Group B è Amounts rebalanced from Group B will be reallocated to Group A . Rebalancing will be implemented pro-rata among the variable sub-accounts in each category. If amounts are reallocated into a variable sub-account that is no longer available, such amounts will be reallocated to the default reallocation fund. Currently, the default reallocation fund is the ING Money Market. à Explanatory Example #1 : The Contract is purchased with $120,000 of Initial Premium that is allocated entirely to the variable sub-accounts in Group A. Additional Premium of $480,000 is then allocated entirely to the variable sub-accounts in Group B, bringing the total Accumulation Value to $600,000. Because the percentage of this total Accumulation Value allocated to Group A, which is 20% (120,000/600,000 * 0.2), is less than the 30% required minimum allocation percentage, we will automatically rebalance $60,000 of the Accumulation Value in Group B to Group A. After required automatic rebalancing, the Contract complies with the allocation percentages with 30% of the total Accumulation Value in Group A ($180,000) and 70% in Group B ($420,000). 13 à Explanatory Example #2 : The Contract is purchased with $100,000 of Initial Premium. $40,000, or 40%, is allocated to the variable sub-accounts in Group A. $10,000, or 10%, is allocated to the variable sub-accounts in Group C, and the remaining $50,000, or 50%, is allocated to the variable sub-accounts in Group B. Because these allocations comply with the required allocation percentages of each group, no required automatic rebalancing will occur. Upon a subsequent Withdrawal of $20,000 from the variable sub-accounts in Group A, the Accumulation Value allocated to Group C exceeds the 10% maximum allocation percentage. We will automatically rebalance $2,000 of the Accumulation Value in Group C to Group B. Moreover, as a result of the Withdrawal, since the Accumulation Value allocated to Group A is only 25% of the total Accumulation Value, we will automatically rebalance $4,000 of the Accumulation Value in Group B to Group A. After required automatic rebalancing, the Contract complies with the allocation percentages with 30% of the total Accumulation Value in Group A ($24,000), 60% of the total Accumulation Value in Group B ($48,000) and 10% of the total Accumulation Value in Group C ($8,000). The current waiver of the Group A minimum allocation percentage is not contractual. We may, at our discretion, modify the maximum or minimum allocation percentage of Group A, B and/or C. We will send Notice to You in advance of any such modifications. This notice will describe the changes and permit you the opportunity to provide alternative allocation instructions. In the event that a modification results in an increase in the required allocation percentage of Group A or a decrease in the maximum allocation percentage of Group B and/or C and you do not wish to accept them, you may cancel the MGWB. Our Notice to You will specify how to cancel the MGWB, as applicable. If cancelled, the MGWB will terminate with no guaranteed MGWB payments and all charges for the Minimum Guaranteed Withdrawal Benefit will cease. Any such changes will only take effect on the next succeeding required automatic rebalancing date. Required automatic rebalancing is separate from elective automatic rebalancing under the Contract. Please see page 34 for more information on elective automatic rebalancing. Changes to a Variable Sub-account and/or Variable Annuity Account B We may make additional variable sub-accounts through Variable Annuity Account B available to you under the Contract. We may also eliminate, combine or substitute underlying investment portfolios, subject to the conditions set forth in your Contract, and subject to any required regulatory approvals, including SEC approval. If you elected the dollar cost averaging, systematic withdrawals or automatic rebalancing programs, as described below, or if you have other outstanding instructions and we substitute or otherwise eliminate an underlying investment portfolio which is subject to those instructions, we will execute your instructions using the substituted or proposed replacement investment portfolio, unless you request otherwise. The substitute or proposed replacement investment portfolio may have higher fees and charges than any investment portfolio it replaces. Subject to any required regulatory approvals, we reserve the right to transfer assets of Variable Annuity Account B or any variable sub-account that we determine to be associated with the class of contracts to which this Contract belongs to another separate account or variable sub-account. The portfolio in which the transferred assets invests may have higher fees and charges than the portfolio from which such assets were transferred. We operate Variable Annuity Account B in accordance with the Investment Company Act of 1940. Subject to SEC approval, we reserve the right to make the following changes to this separate account: Deregister the separate account; Operate the separate account as a management company; Restrict or eliminate any voting rights; or Combine Variable Annuity Account B with another separate account. We will provide you with written notice before we make any of these changes to the variable sub-accounts and/or Variable Annuity Account B. Fees and Expenses We deduct the following fees and expenses to compensate us for our costs, the services we provide, and the risks we assume under the Contracts. We incur costs for distributing and administering the Contracts, including compensation and expenses paid in connection with sales of the Contracts, for paying the benefits payable under the Contracts and for bearing various risks associated with the Contracts. Fees and expenses expressed as a percentage are rounded to the nearest hundredth of one percent. We expect to profit from the charges and may use the profits to finance the distribution of Contracts. 14 Surrender Charge A Surrender Charge may apply to a Surrender or Withdrawal of Premium. XXX The Contract has a Surrender Charge schedule. This charge is intended to cover [] [TO BE COMPLETED BY PRE-EFFECTIVE AMENDMENT.] . Each Premium is subject to its own Surrender Charge schedule lasting 5 complete years from the payment date. We consider Withdrawals to come from Premium in the same order as paid (first-in, first-out (FIFO)). Therefore, the rate of this charge depends on the number of complete years (12 month periods) that have elapsed since you paid the Premium and is deducted pro-rata from the Accumulation Value in the variable sub-accounts, unless you request otherwise: Surrender Charge Schedule Full Years since Premium Paid 0 1 2 3 4 5+ Surrender Charge 6% 5% 4% 3% 2% 0% If a variable sub-account is liquidated, Surrender Charges will be deducted pro-rata across all remaining variable sub-accounts. Surrender Charges will be applied to the gross Withdrawal amount. You may instead request that any Surrender Charge be deducted from the amount of the Withdrawal of Premium. No Surrender Charges will apply to : Payment of the Death Benefit (see page 34) Commencement of Annuity Payments after the fifth Contract Year (see page 36) Withdrawals equal to the greater of the following, which we refer to as the Surrender Charge Free Withdrawal: è 10% of the Accumulation Value at the time of the Withdrawal less any Withdrawals already taken during current Contract Year; and è The amount of the Maximum Annual Withdrawal (and any applicable Additional Withdrawal Amount) (see page 25), less any Withdrawals already taken during the current Contract Year. A Surrender Charge Free Withdrawal will not be considered a Withdrawal of Premium for purposes of assessing Surrender Charges. à Explanatory Example #2 : The Contract is purchased with $30,000 of Initial Premium. After three Contract Years, the Accumulation Value equals $32,400, of which $3,240 ($32,400 * .10) is available in that Contract Year to withdraw without incurring Surrender Charges. A Withdrawal of $9,720 exceeds the Surrender Charge Free Withdrawal by $6,480 ($9,720 - $3,240) and would be subject to a 3% Surrender Charge of $200 (($6,480/(1-.03) * .03). The Surrender Charge will be deducted from your Accumulation Value. There is no Surrender Charge under the Contract on amounts transferred or rolled over from certain existing contracts issued by us or one of our affiliates (internal transfer), provided that there was no Surrender Charge applicable to the existing contract at the time of the internal transfer. This waiver does not apply to all existing contracts. The Contract has a waiver of Surrender Charge for Extended Medical Care or a Terminal Condition. Extended Medical Care means confinement in a Hospital or Nursing Home prescribed by a Qualifying Medical Professional, as these terms are defined in the Contract. We will waive the Surrender Charge in most states in the event: You begin receiving Extended Medical Care on or after the first Contract Anniversary for at least 45 days during a 60 day period with Notice to Us during the term of your care or within 90 days after the last day of your care; or You are first diagnosed by a Qualifying Medical Professional, on or after the first Contract Anniversary, as having a Terminal Condition. For purposes of this Surrender Charge waiver: A Hospital or Nursing Home is defined as a hospital or a skilled care or intermediate care nursing facility: ¡
